DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated March 4, 2021 directed to the Non-Final Office Action dated December 4, 2020.  Claims 1-35 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 26 is objected to because of the following informalities:  “the selected second object i being” (line 3) should read “the selected second object being”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “a de-selection” (line 2) should read “the de-selection”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 recites “the second object” (lines 1-2, 2-3, 3, 5, and 6) and “second object” (lines 4-5).  Claim 1, upon which claim 5 depends, recites “a second object” (line 8).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “second object” without “the” or “said” makes it unclear whether the “second object” refers to “a second object” of claim 1, or a new claim element.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 18 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shogun - Total War (hereinafter Shogun).

Regarding Claim 18 (Currently Amended):  Shogun discloses a computing device for controlling game play, the computing device comprising:
a display (Shogun, screen resolution [p. 69]); and

render a game view on the display, the game view comprising a first area and a second area (Shogun, THE BATTLE VIEW - This is the view you will see just before battle commences [p. 34]; the battle view includes a view of the selected unit, a map view, a speed slider, an army formation icon, unit flags, a kill meter, a time limit, a group formations control panel, and an icon menu bar) [p. 34]);
detect a selection and a de-selection of a second object on the display (Shogun, To Order an Attack - Click on the enemy units; The unit moves to attack the chosen enemy Unit; Double-click to order your unit/s to charge; If your unit is a range unit (archer/arquebusiers), they move into range; Other units move in to engage the enemy hand-to-hand. Note: Ordering your units to charge or run increases their fatigue [p. 38]); 
display one or more first objects in the first area performing one or more actions with an execution speed equal to a first execution speed (Shogun, Selected Unit (Standard bobs when selected and the Unit flag is depressed and highlighted white) [p. 34]; To Order an Attack - Click on the enemy units; The unit moves to attack the chosen enemy Unit; Double-click to order your unit/s to charge; If your unit is a range unit (archer/arquebusiers), they move into range; Other units move in to engage the enemy hand-to-hand. Note: Ordering your units to charge or run increases their fatigue [p. 38]); and
upon detection of the selection of the second object, the at least one processor is configured to change the first execution speed of the one or more first objects to a second execution speed (Shogun, Changing game speed - Sometimes, you may want to speed up the flow of the game; Click and drag the speed slider beneath the radar to adjust the game speed; CTRL + T to jump from 0% (normal speed) to 100% (Fastest game speed); Move the slider left to slow the game down to the basic speed (0%), and right to speed it up (100%) [p. 49])

Claim 32 (Previously Presented):  Shogun further discloses wherein the at least one processor is further configured to provide a control option on the display to define a ratio of the second execution speed to the first execution speed (Shogun, Changing game speed - Sometimes, you may want to speed up the flow of the game; Click and drag the speed slider beneath the radar to adjust the game speed; CTRL + T to jump from 0% (normal speed) to 100% (Fastest game speed); Move the slider left to slow the game down to the basic speed (0%), and right to speed it up (100%) [p. 49]).

Regarding Claim 33 (Previously Presented):  Shogun further discloses wherein the at least one processor is configured to autonomously control the one or more actions of the one or more first objects in the first area (Shogun, Auto Fire (Fire at will) [p. 43]).

Regarding Claim 34 (Currently Amended):  Shogun further discloses a server connected to a plurality of computing devices to facilitate an online multiplayer gaming system (Shogun, Connect to EA Play, chat with other Shogun - Total War players and play multiplayer games over the Internet or on a Local Area Network [p. 73]), wherein the server is configured to:
render the game view concurrently on respective displays of the plurality of computing devices (Shogun, See Battle Mode section on p.33 for details on how to command your army and rout the enemy [p. 81]; THE BATTLE VIEW - This is the view you will see just before battle commences [p. 34]; the battle view includes a view of the selected unit, a map view, a speed slider, an army formation icon, unit flags, a kill meter, a time limit, a group formations control panel, and an icon menu bar) [p. 34]); and 
coordinate the one or more actions of the one or more first objects in the game play on the plurality of plurality of computing devices via the server (Shogun, If you are playing on the same team, it may be wise to discuss your troop choices so that your armies compliment each other [p. 81]).

Regarding Claim 35 (Currently Amended):  Shogun further discloses wherein the server is further configured to:
change an execution speed of the one or more first objects in the game play on each of the plurality of computing devices to the second execution speed upon detection of selection of the second object on any one of the plurality of computing devices (Shogun, The game speed must be adjusted by all the players for it to affect the game [p. 81]); and
change the execution speed of the one or more first objects in the game play on each of the plurality of computing devices to the first execution speed upon detection of an absence of the selection of the second object on any one of the plurality of computing devices (Shogun, The game speed must be adjusted by all the players for it to affect the game [p. 81]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shogun in view of Bone, US 9,814,967 B1 (hereinafter Bone).

Regarding Claim 20 (Previously Presented):  Shogun discloses the invention as recited above.  Shogun fails to explicitly disclose a first clock configured to be operated at a first speed and a second clock configured to be operated at a second speed, wherein the first execution speed is synchronized with the first clock and the second execution speed is synchronized with the second clock.
Bone teaches a first clock configured to be operated at a first speed and a second clock configured to be operated at a second speed (Bone, initiating time varied mode for the benefit of an advantaged player; slowing a game clock to a first slowed rate; executing one or more actions performed by the plurality of players in the time variation network at the first slowed rate [Claim 1]), wherein the first execution speed is synchronized with the first clock and the second execution speed is synchronized with the second clock (Bone, initiating time varied mode for the 
Shogun is a turn based strategy game played on one or more computers computer (Shogun [p. 5] and [p. 73]).  Shogun discloses multiplayer gaming (Shogun [p, 73]).  There is no mention in Shogun of providing a game mechanic that allows a player to adjust the perceived flow of time in the game.
It has been recognized in the art that player enjoyment can be enhanced by including a game feature that allows occasional relief from the time pressures of rapidly occurring game events, thereby making it easier for the player to accomplish game maneuvers (Bone [C1:40-52]).  One way of doing this is to slow game timing while allowing the player to continue to react in real time (Bone [C1:40-52]).  Thus, the events of the game appear to unfold in slow motion making it easier for the player to react to the game events (Bone [C1:40-52]).  This enhanced game mode can be triggered by the game randomly, in pre-determined circumstances, or the player can be given the power to invoke this game mode under whatever restrictions the game designer allows (Bone [C1:40-52]).  Bone discloses a game mechanism is provided to slow the perceived flow of time for an initiator player, players in the line of site of the initiator, players seeing any other players in an altered time mode and players seen by players in an altered time mode (Bone [Abstract]).
It would have been obvious to one of ordinary skill in the art on the effective filing date to combine the turn based strategy game played as disclosed by Shogun with the altered time mode for players as taught by Bone in order to enhance the enjoyment of the players.

Regarding Claim 21 (Original):  Shogun further discloses wherein the second speed of the second clock is slower than the first speed of the first clock (Shogun, Changing game speed - Sometimes, you may want to speed up the flow of the game; Click and drag the speed slider 

Regarding Claim 22 (Previously Presented):  Shogun discloses the invention as recited above.  Shogun discloses wherein the game speed may be varied between a normal speed (described as 0%) and a fastest game speed (described as 100%).  Shogun fails to explicitly disclose wherein the second speed of the second clock is 2-10 times slower than the first speed of the first clock.  It would have been an obvious matter of design choice to allow a first game speed to be 2-10 times slower than a second game speed since the applicant has not disclosed that a first game speed to be 2-10 times slower than a second game speed solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with different variations of game speed.

Regarding Claim 31 (Currently Amended):  Shogun discloses the invention as recited above.  Shogun fails to explicitly disclose:
synchronize the one or more actions of the one or more first objects with a first clock operating at a first speed corresponding to the first execution speed;
synchronize the one or more actions of the one or more first objects with a second clock operating at a second speed corresponding to the second execution speed for a duration of the detection of the selection of the second object; and
re-synchronize the one or more actions of the one or more first objects with the first clock in response to the detection of the de-selection of the second object in the first area.
Bone teaches:
synchronize the one or more actions of the one or more first objects with a first clock operating at a first speed corresponding to the first execution speed (Bone, initiating time varied mode for the benefit of an advantaged player; slowing a game clock to a first slowed rate; 
synchronize the one or more actions of the one or more first objects with a second clock operating at a second speed corresponding to the second execution speed for a duration of the detection of the selection of the second object (Bone, initiating time varied mode for the benefit of an advantaged player; executing one or more actions performed by the advantaged player at a rate greater than the first slowed rate [Claim 1]); and
re-synchronize the one or more actions of the one or more first objects with the first clock in response to the detection of the de-selection of the second object in the first area (Bone, gradually ramping up the time slowing effect as a player enters slowed time mode and ramping down the effect as a player exits slowed time mode [C9:44-52]).
As recited above with respect to claim 20, it would have been obvious to one of ordinary skill in the art on the effective filing date to combine the turn based strategy game played as disclosed by Shogun with the altered time mode for players as taught by Bone in order to enhance the enjoyment of the players.

Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.  
Claims 19 and 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to applicant’s argument regarding the Information Disclosure Statement, the absence of a copy of the foreign reference was the reason that the Japanese reference was not considered.  With the submission of the Information Disclosure Statement dated March 22, 
With respect to the rejection of independent claim 1, applicant argues “Shogun does not teach detecting a selection of a second object in the second area of the display, dragging the second object to the first area while the second object is selected; performing an operation on the one or more first objects with the first object; and changing the first execution speed of the one or more actions being executed by the one or more first objects in the first area to a second execution speed only while it is detected” (Response [pp. 10-11]).  
The examiner is persuaded by the sum total of applicant’s argument with respect to claim 1, as amended.  Applicant breaks up the argument into several parts, some of which the examiner does not agree with.
Applicant argues that “in Shogun, one has to ‘drag’ or move the slider to change the game speed.  However, this is not what is recited by Applicant in claim 1 because in Shogun the change in execution speed is not dependent upon the ‘click’ (i.e. ‘selection’ or ‘de-selection’) but rather the ‘drag’ or movement of the slider left and right” (Response [p. 11]).  The examiner disagrees with this statement. 
Shogun explicitly requires a click to change the game speed (Shogun, Click and drag the speed slider beneath the radar to adjust the game speed [p. 49]).  Clearly changing the execution speed is dependent upon “clicking” the speed slider and dragging it.  
Next, applicant argues that “Shogun does not teach dragging a second object from a second area to a first area as is recited by Applicant in claim 1” (Response [p. 11]).  The examiner agrees with this statement.
Applicant also argues:
Furthermore, claim 1 is amended to recited that an operation is performed on the one or more first objects with the second object. There is no such disclosure in Shogun. Rather, the slider, which is equated to the second object in the Office Action, has to move left and right to change the game play speed. There is no teaching of selecting and dragging the second object to the first area in a manner as is claimed by Applicant. The movement of the slider is 
Applicant recites only one limitation (i.e., “Furthermore, claim 1 is amended to recited that an operation is performed on the one or more first objects with the second object. There is no such disclosure in Shogun.”) but then argues that “There is no teaching of selecting and dragging the second object to the first area in a manner as is claimed by Applicant”, which relates to a different limitation in the claim.  The examiner agrees that “There is no teaching of selecting and dragging the second object to the first area”.  
Next, applicant argues:
Claim 1 also recites that the first execution speed is changed to the second execution speed only when it is detected that the second object is selected. In Shogun, while one may “click” on the slider to “drag” it, the change in game speed is dependent upon the “drag” or movement of the slider, and not the mere selection or de-selection of the slider. There is no teaching in Shogun that the selection of the slider is what causes a change in speed.  (Response [pp. 10-11])
The examiner disagrees with applicant’s interpretation.  The game speed can only be changed when the slider is clicked.  If the slider in Shogun is not clicked, the speed cannot be changed.  
It is sufficient that the examiner agrees that “Shogun does not teach dragging a second object from a second area to a first area as is recited by Applicant in claim 1” to overcome the prior art rejection.  

With respect to the rejections of dependent claim 2, applicant states:
Dependent claim 2 is also not anticipated. Claim 2 recites that the execution speed is changed from the second execution speed to the first execution speed when it is detected that the second object is no longer selected. There is no such teaching in Shogun. Shogun is not merely dependent upon a selection or deselection to change execution speeds. In Shogun, the slider bar is moved left and right to change the speed. While the slider may be moved from one position to another position to change speed, there is no teaching that when the slider object is no longer selected the execution speed changes. According to Applicant’s claimed subject matter, the execution speed of the one or more first objects in the first area is changed to the second execution speed for a duration of the selection of the second object by the pointer device (see e.g. paragraph 0045 of Applicant’s disclosure). When the second object is no longer selected, that the execution speed reverts back to the first execution speed. In Shogun, one has to move the slider to change speeds. Shogun is not merely dependent upon a selection or a de-selection to change execution speeds. Thus, the features recited in claim 2 are not disclosed or suggested by Shogun. Claims 19 and 35, which also 
The examiner agrees.  

With respect to the rejections of dependent claim 3, applicant states:
With respect to claim 3, there is no teaching in Shogun that the second execution speed is “slower” than the first execution speed. In Shogun, one moves the slider left and right to speed up and slow down the playing of the game. The second execution speed in Shogun will be dependent upon the original execution speed. Thus, in Shogun, if the first execution is slow game play, the second execution speed could be faster game play. This is not what is recited in Applicant’s claim 3, where the second execution speed is slower than the first execution. For this to occur in Shogun, a first execution speed would necessarily have to be faster than the second execution speed. There is no such teaching in Shogun. Thus, all of the elements recited in claim 3 are not met by Shogun and the claim is not anticipated.  (Response [pp. 11-12])
The examiner disagrees.  
Shogun clearly allows the player to speed up or slow down the game (Shogun, Move the slider left to slow the game down to the basic speed (0%), and right to speed it up (100%) [p. 49]).  Slowing down a game means that the beginning speed is faster than the ending speed after the speed slider is manipulated.  Just because the second speed could be faster does not invalidate the instances where the second speed is slower.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715